Exhibit 10.70




CONFIDENTIAL & PROPRIETARY
EXECUTION VERSION









--------------------------------------------------------------------------------

This exempted limited partnership is the general partner of Apollo Investment
Fund IX, L.P. and its parallel funds, and earns the “carried interest” on AIF IX
profits.

--------------------------------------------------------------------------------



                                                    








Apollo Advisors IX, L.P.








Fourth Amended and Restated


Exempted Limited Partnership Agreement














Dated August 8, 2018 and Effective as of June 29, 2018




                                                    









TABLE OF CONTENTS


Page


ARTICLE 1 DEFINITIONS1
ARTICLE 2 CONTINUATION AND ORGANIZATION9
Section 2.1Continuation    9
Section 2.2Name    9
Section 2.3Office    9
Section 2.4Term of Partnership    10
Section 2.5Purpose of the Partnership    10
Section 2.6Actions by Partnership    10
Section 2.7Admission of Limited Partners    10
Section 2.8Schedule of Partners    11
ARTICLE 3 CAPITAL11
Section 3.1Contributions to Capital    11
Section 3.2Rights of Partners in Capital    12
Section 3.3Capital Accounts    12
Section 3.4Allocation of Profit and Loss    13
Section 3.5Tax Allocations    14
Section 3.6Reserves; Adjustments for Certain Future Events    15
Section 3.7Finality and Binding Effect of General Partner’s Determinations    16
Section 3.8AEOI    16
Section 3.9Alternative GP Vehicles    17
ARTICLE 4 DISTRIBUTIONS17
Section 4.1Distributions    17
Section 4.2Withholding of Certain Amounts    19
Section 4.3Limitation on Distributions    20
Section 4.4Distributions in Excess of Basis    20
ARTICLE 5 MANAGEMENT20
Section 5.1Rights and Powers of the General Partner    20
Section 5.2Delegation of Duties    22
Section 5.3Transactions with Affiliates    23
Section 5.4Expenses    23
Section 5.5Rights of Limited Partners    23
Section 5.6Other Activities of General Partner    24
Section 5.7Duty of Care; Indemnification    24
ARTICLE 6 ADMISSIONS, TRANSFERS AND WITHDRAWALS25
Section 6.1Admission of Additional Limited Partners; Effect on Points    25
Section 6.2Admission of Additional General Partner    26
Section 6.3Transfer of Interests of Limited Partners    26
Section 6.4Withdrawal of Partners    28
Section 6.5Pledges    28
ARTICLE 7 ALLOCATION OF POINTS; ADJUSTMENTS OF POINTS AND RETIREMENT OF
PARTNERS29
Section 7.1Allocation of Points    29
Section 7.2Retirement of Partner    30
Section 7.3Additional Points    30
ARTICLE 8 WINDING UP AND DISSOLUTION31
Section 8.1Winding Up and Dissolution of Partnership    31
ARTICLE 9 GENERAL PROVISIONS32
Section 9.1Amendment of Partnership Agreement and Co-Investors (A) Partnership
Agreement    32
Section 9.2Special Power-of-Attorney    33
Section 9.3Good Faith; Discretion    35
Section 9.4Notices    35
Section 9.5Agreement Binding Upon Successors and Assigns    35
Section 9.6Merger, Consolidation, etc.    35
Section 9.7Governing Law; Dispute Resolution    36
Section 9.8Termination of Right of Action    37
Section 9.9No Third Party Beneficiary    37
Section 9.10Reports    38
Section 9.11Filings    38
Section 9.12Headings, Gender, Etc.    38









APOLLO ADVISORS IX, L.P.


A Cayman Islands Exempted Limited Partnership


FOURTH AMENDED AND RESTATED EXEMPTED LIMITED PARTNERSHIP AGREEMENT




FOURTH AMENDED AND RESTATED EXEMPTED LIMITED PARTNERSHIP AGREEMENT of APOLLO
ADVISORS IX, L.P. dated August 8, 2018, and effective as of June 29, 2018, by
and among Apollo Capital Management IX, LLC, a Delaware limited liability
company, as the sole general partner, and the persons whose names and addresses
are set forth in the Schedule of Partners under the caption “Limited Partners”
as the limited partners.


W I T N E S S E T H :


WHEREAS, on December 13, 2016, Apollo Capital Management IX, LLC filed with the
Secretary of State of the State of Delaware a Certificate of Limited Partnership
to form Apollo Advisors IX, L.P. as a limited partnership under the Delaware
Revised Uniform Limited Partnership Act, pursuant to an agreement among Apollo
Capital Management IX, LLC, as sole general partner, and APH Holdings, L.P., as
initial limited partner (the “Original Agreement”);
WHEREAS, as of June 2, 2017 the parties amended and restated the Original
Agreement in its entirety to permit the Partnership to incur indebtedness and
grant guarantees and security interests in accordance with Section 17 and to
include a representation made by the Limited Partner in accordance with
Section 18 (the “Amended and Restated Agreement”);
WHEREAS, effective as of June 1, 2017, the parties amended and restated the
Amended and Restated Agreement in its entirety (the “Second Amended and Restated
Agreement”); and
WHEREAS, on June 29, 2018, the Partnership deregistered as a limited partnership
under the laws of the State of Delaware and registered as an exempted limited
partnership under the Exempted Limited Partnership Law (as amended) (the
“Partnership Law”) pursuant to the filing of a Section 9 Statement dated June
29, 2018 (as amended from time to time by the filing of a Section 10 Statement)
(the “Certificate”) (the “Migration”). The parties amended and restated the
Second Amended and Restated Agreement in its entirety pursuant to the Migration
(the “Third Amended and Restated Agreement”); and
WHEREAS, the parties wish to amend and restate the Third Amended and Restated
Agreement in its entirety.
NOW, THEREFORE, the parties hereby agree as follows:

Article 1
DEFINITIONS
Capitalized terms used but not otherwise defined herein have the following
meanings:
“AEOI” means (a) legislation known as the U.S. Foreign Account Tax Compliance
Act, sections 1471 through 1474 of the Code and any associated legislation,
regulations (whether proposed, temporary or final) or guidance, any applicable
intergovernmental agreement and related statutes, regulations or rules, and
other guidance thereunder, (b) any other similar legislation, regulations, or
guidance enacted in any other jurisdiction which seeks to implement similar
financial account information reporting and/or withholding tax regimes,
including the OECD Standard for Automatic Exchange of Financial Account
Information in Tax Matters– the Common Reporting Standard and any associated
guidance, (c) any other intergovernmental agreement, treaty, regulation,
guidance, standard or other agreement entered into in order to comply with,
facilitate, supplement or implement the legislation, regulations, guidance or
standards described in clauses (a) and (b) of this definition, and (d) any
legislation, regulations or guidance in any jurisdiction that give effect to the
matters outlined in the preceding clauses of this definition.
“Affiliate” means with respect to any Person any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
Except as the context otherwise requires, the term “Affiliate” in relation to
AGM includes each collective investment fund and other client account sponsored
or managed by AGM or its affiliated asset management entities, but, in each
case, does not include Portfolio Companies.
“AGM” means Apollo Global Management, LLC, a Delaware limited liability company.
“Agreement” means this Fourth Amended and Restated Exempted Limited Partnership
Agreement, as amended or supplemented from time to time.
“AIF IX” means Apollo Investment Fund IX, L.P., a limited partnership formed
under the Delaware Act.
“Alternative GP Vehicle” has the meaning ascribed to that term in Section 3.9.
“Amended and Restated Agreement” has the meaning ascribed to that term in the
Recitals.
“APH” means (a) APH Holdings, L.P., a Cayman Islands exempted limited
partnership, (b) Apollo Global Carry Pool Intermediate, L.P., a Cayman Islands
exempted limited partnership, and (c) any other entity formed by AGM or its
Affiliates that holds Points, in its capacity as a Limited Partner, for the
benefit (directly or indirectly) of (i) AGM, (ii) AP Professional Holdings, L.P.
or (iii) employees or other service providers of Affiliates of AGM, in its
capacity as a Limited Partner.
“Applicable Tax Representative” means, with respect to a tax matter, the General
Partner, the Tax Matters Partner or the Partnership Representative (each in its
capacity as such), as applicable.
“Award Letter” means, with respect to any Limited Partner, the letter agreement
between the Partnership and such Limited Partner (including any Annex thereto)
setting forth (i) such Limited Partner’s Points, (ii) such Limited Partner’s
vesting terms relating to Points, (iii) the formula applied to calculate the
Holdback Amount with respect to such Limited Partner, (iv) any restrictive
covenants with respect to such Limited Partner, (v) the definition of “Bad Act,”
and (vi) any other terms applicable to such Limited Partner, as the same may be
modified, amended or supplemented from time to time,
“Bad Act” has the meaning ascribed to that term in a Limited Partner’s Award
Letter.
“BBA Audit Rules” means Subchapter C of Chapter 63 of the Code (sections 6221
through 6241 of the Code), as enacted by the United States Bipartisan Budget Act
of 2017, Pub. L. No. 114-74, as amended from time to time, and the Treasury
Regulations (whether proposed, temporary or final), including any subsequent
amendments and administrative guidance, promulgated thereunder (or which may be
promulgated in the future), together with any similar United States state, local
or non-U.S. law.
“Book-Tax Difference” means the difference between the Carrying Value of a
Partnership asset and its adjusted tax basis for United States federal income
tax purposes, as determined at the time of any of the events described in the
definition of Carrying Value. The General Partner shall maintain an account in
the name of each Limited Partner from whom or from which any Points are
reallocated to a Newly-Admitted Limited Partner that reflects such Limited
Partner’s share of any Book-Tax Difference.
“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banking institutions in New York, New York are authorized
or obligated by law or executive order to close.
“Capital Account” means with respect to each Partner the capital account
established and maintained on behalf of such Partner as described in
Section 3.3.
“Capital Loss” means, for each Fund with respect to any Fiscal Year, the portion
of any Net Loss and any Portfolio Investment Loss allocable to the Partnership,
but only to the extent such allocation is made by such Fund to the Partnership
in proportion to the Partnership’s capital contribution to such Fund, as
determined pursuant to the Fund LP Agreement.
“Capital Profit” means, for each Fund with respect to any Fiscal Year, the
portion of any Net Income and any Portfolio Investment Gain allocable to the
Partnership, but only to the extent such allocation is made by such Fund to the
Partnership in proportion to the Partnership’s capital contribution to such
Fund, as determined pursuant to the Fund LP Agreement.
“Carrying Value” means, with respect to any Partnership asset, the asset’s
adjusted basis for United States federal income tax purposes, except that the
Carrying Values of all Partnership assets shall be adjusted to equal their
respective fair market values (as determined by the General Partner), in
accordance with the rules set forth in Treasury Regulations section
1.704-1(b)(2)(iv)(f), except as otherwise provided herein, immediately prior to:
(a) the date of the acquisition of any interests in the Partnership by any new
Partner or of any additional interests by any existing Partner in exchange for
more than a de minimis capital contribution; (b) the date of the distribution of
more than a de minimis amount of any Partnership asset to a Partner, including
cash as consideration for an interest in the Partnership; (c) the date of the
grant of more than a de minimis profits interest in the Partnership as
consideration for the provision of services to or for the benefit of the
Partnership by an existing Partner, or by a new Partner acting in his capacity
as a Partner or in anticipation of becoming a Partner; or (d) the liquidation of
the Partnership within the meaning of Treasury Regulations section
1.704-l(b)(2)(ii)(g); provided, that any adjustment pursuant to clauses (a), (b)
and (c) above shall be made only if the General Partner reasonably determines
that such adjustments are necessary or appropriate to reflect the relative
economic interests of the Partners. The Carrying Value of any Partnership asset
distributed to any Partner shall be adjusted immediately prior to such
distribution to equal its fair market value (as determined by the General
Partner). The Carrying Value of any asset contributed by a Partner to the
Partnership shall be the fair market value (as determined by the General
Partner) of the asset at the date of its contribution.
“Catch Up Amount” means the product derived by multiplying (a) the amount of any
Book-Tax Difference arising on the admission to the Partnership of a
Newly-Admitted Limited Partner by (b) the percentage derived by dividing the
number of Points issued to the Newly-Admitted Limited Partner, by the aggregate
number of Points on the date the Newly-Admitted Limited Partner is admitted to
the Partnership. The General Partner shall maintain an account in the name of
each Newly-Admitted Limited Partner that reflects such Limited Partner’s Catch
Up Amount, which shall be adjusted as necessary to reflect any subsequent
reduction in such Book-Tax Difference corresponding to any subsequent negative
adjustments to the Carrying Value of the Partnership’s assets that relate to
such Book-Tax Difference, and which may be further adjusted to the extent the
General Partner determines in its sole discretion is necessary to cause the
Catch Up Amount to be equal to the amount necessary to provide such Limited
Partner with a requisite share of Partnership capital based on such Limited
Partner’s Points in accordance with the terms of this Agreement and any side
letter or similar agreement entered into by such Limited Partner pursuant to
Section 9.1(b).
“Certificate” has the meaning ascribed to that term in the Recitals.
“Clawback Payment” means any payment required to be made by the Partnership to
any Fund pursuant to section 10.3 of the Fund LP Agreement of such Fund.
“Clawback Share” means, as of the time of determination, with respect to any
Limited Partner and any Clawback Payment, a portion of such Clawback Payment
equal to (a) the cumulative amount distributed to such Limited Partner of
Operating Profit attributable to the Fund to which the Clawback Payment is
required to be made, divided by (b) the cumulative amount so distributed to all
Partners with respect to such Operating Profit attributable to such Fund.
“Co-Investors (A)” means Apollo Co-Investors IX (A), L.P., a Delaware limited
partnership.
“Co-Investors (A) Partnership Agreement” means the amended and restated limited
partnership agreement of Co-Investors (A), as amended from time to time.
“Code” means the United States Internal Revenue Code of 1986, as amended and as
hereafter amended, or any successor law.
“Commitment Period” has the meaning ascribed to that term in each of the Fund LP
Agreements.
“Covered Person” has the meaning ascribed to that term in Section 5.7.
“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, as in
effect on the date hereof and as amended from time to time, or any successor
law.
“DEUCC” has the meaning ascribed to that term in Section 6.5(c).
“Disability” has the meaning ascribed to that term in the Apollo Global
Management, LLC 2007 Omnibus Equity Incentive Plan.
“Escrow Account” has the meaning ascribed to that term in each of the Fund LP
Agreements.
“Final Adjudication” has the meaning ascribed to that term in Section 5.7.
“Final Distribution” has the meaning ascribed to that term in each of the Fund
LP Agreements.
“Fiscal Year” means, with respect to a year, the period commencing on January 1
of such year and ending on December 31 of such year (or on the date of a final
distribution pursuant to Section 8.1(a)), unless the General Partner shall elect
another fiscal year for the Partnership which is a permissible taxable year
under the Code.
“Founder Partner” means each of Leon Black, Joshua Harris, Marc Rowan and any
Limited Partner that holds Points by reason of being a Related Party of one of
the foregoing individuals.
“Fund” means each of AIF IX and each “Parallel Fund” within the meaning of the
Fund LP Agreement of AIF IX. Such term also includes each alternative investment
vehicle and co-investment vehicle created by AIF IX and/or any such Parallel
Fund, to the extent the context so requires.
“Fund General Partner” means the Partnership in its capacity as a general
partner of any of the Funds pursuant to the Fund LP Agreements.
“Fund LP Agreement” means the limited partnership agreement of any of the Funds,
as amended from time to time, and, to the extent the context so requires, the
corresponding constituent agreement, certificate or other document governing
each such Fund.
“General Partner” means Apollo Capital Management IX, LLC, a Delaware limited
liability company, in its capacity as general partner of the Partnership or any
successor to the business of the General Partner in its capacity as general
partner of the Partnership.
“Holdback Amount” has the meaning ascribed to that term in a Limited Partner’s
Award Letter.
“Home Address” has the meaning ascribed to such term in Section 9.4.
“JAMS” has the meaning ascribed to that term in Section 9.7(b).
“Limited Partner” means any Person admitted as a limited partner to the
Partnership in accordance with this Agreement, including any Retired Partner,
until such Person withdraws entirely as a limited partner of the Partnership, in
his capacity as a limited partner of the Partnership. All references herein to a
Limited Partner shall be construed as referring collectively to such Limited
Partner and to each Related Party of such Limited Partner (and to each Person of
which such Limited Partner is a Related Party) that also is or that previously
was a Limited Partner, except to the extent that the General Partner determines
that the context does not require such interpretation as between such Limited
Partner and his Related Parties.
“Management Company” has the meaning ascribed to that term in each of the Fund
LP Agreements.
“Migration” has the meaning ascribed to that term in the Recitals.
“Net Income” has the meaning ascribed to that term in each of the Fund LP
Agreements.
“Net Loss” has the meaning ascribed to that term in each of the Fund LP
Agreements.
“Newly-Admitted Limited Partner” has the meaning ascribed to that term in
Section 4.1(e).
“Notice of Dissolution” has the meaning ascribed to that term in Section 8.1(c).
“Operating Loss” means, with respect to any Fiscal Year, any net loss of the
Partnership, adjusted to exclude (a) any Capital Profit or Capital Loss, and (b)
the effect of any reorganization, restructuring or other capital transaction
proceeds derived by the Partnership. To the extent derived from any Fund, any
items of income, gain, loss, deduction and credit shall be determined in
accordance with the same accounting policies, principles and procedures
applicable to the determination by the relevant Fund, and any items not derived
from a Fund shall be determined in accordance with the accounting policies,
principles and procedures used by the Partnership for United States federal
income tax purposes. Operating Loss shall not include any loss attributable to a
Book-Tax Difference.
“Operating Profit” means, with respect to any Fiscal Year, any net income of the
Partnership, adjusted to exclude (a) any Capital Profit or Capital Loss, and (b)
the effect of any reorganization, restructuring or other capital transaction
proceeds derived by the Partnership. To the extent derived from any Fund, any
items of income, gain, loss, deduction and credit shall be determined in
accordance with the same accounting policies, principles and procedures
applicable to the determination by the relevant Fund, and any items not derived
from a Fund shall be determined in accordance with the accounting policies,
principles and procedures used by the Partnership for United States federal
income tax purposes. Operating Profit shall not include any income or gain
attributable to a Book-Tax Difference.
“Partner” means the General Partner or any of the Limited Partners, and
“Partners” means the General Partner and all of the Limited Partners.
“Partnership” means the limited partnership continued pursuant to this
Agreement.
“Partnership Law” has the meaning ascribed to that term in the Recitals.
“Partnership Representative” means for any relevant taxable year of the
Partnership to which the BBA Audit Rules apply, the General Partner acting in
the capacity of the “partnership representative” (as such term is defined under
the BBA Audit Rules) or such other Person as is appointed to be the “partnership
representative” by the General Partner from time to time.
“Person” means any individual, partnership (whether or not having separate legal
personality), corporation, limited liability company, joint venture, joint stock
company, unincorporated organization or association, trust (including the
trustees thereof, in their capacity as such), government, governmental agency,
political subdivision of any government, or other entity.
“Point” means a share of Operating Profit or Operating Loss, net of amounts
distributed as Portfolio Investment Distributions. The aggregate number of
Points available for assignment to all Partners shall be set forth in the books
and records of the Partnership.
“Portfolio Company” has the meaning ascribed to that term in each of the Fund LP
Agreements.
“Portfolio Investment” has the meaning ascribed to that term in each of the Fund
LP Agreements.
“Portfolio Investment Distribution” has the meaning ascribed to that term in
Section 7.1(d).
“Portfolio Investment Gain” has the meaning ascribed to that term in each of the
Fund LP Agreements.
“Portfolio Investment Loss” has the meaning ascribed to that term in each of the
Fund LP Agreements.
“Reference Rate” means the interest rate announced publicly from time to time by
JPMorgan Chase Bank in New York, New York as such bank’s prime rate.
“Registrar” means the registrar of exempted limited partnerships of the Cayman
Islands.
“Related Party” means, with respect to any Limited Partner:
(a)    any spouse, child, parent or other lineal descendant of such Limited
Partner or such Limited Partner’s parent, or any natural Person who occupies the
same principal residence as the Limited Partner;
(b)    any trust or estate in which the Limited Partner and any Related Party or
Related Parties (other than such trust or estate) collectively have more than 80
percent of the beneficial interests (excluding contingent and charitable
interests);
(c)    any entity of which the Limited Partner and any Related Party or Related
Parties (other than such entity) collectively are beneficial owners of more than
80 percent of the equity interest; and
(d)    any Person with respect to whom such Limited Partner is a Related Party.
“Required Voting Partners” means, at any time, a majority by number of Voting
Partners at such time; provided, that, no vote of the Required Voting Partners
shall be effective unless such vote includes the affirmative vote of the Lead
Partner of Apollo Private Equity.
“Restrictive Covenants” means the restrictive covenants in favor of AGM or any
of its Affiliates contained or referenced in a Limited Partner’s Award Letter.
“Retired Partner” means any Limited Partner who has become a retired partner in
accordance with or pursuant to Section 7.2.
“Second Amended and Restated Agreement” has the meaning ascribed to that term in
the Recitals.
“Schedule of Partners” means a schedule to be maintained by the General Partner
showing the information required pursuant to Section 2.8 and the Partnership
Law.
“Tax Obligation” has the meaning ascribed to that term in Section 4.2(a).
“Tax Matters Partner” means for any taxable year of the Partnership subject to
the TEFRA Audit Rules, the General Partner acting in the capacity of the “tax
matters partner” of the Partnership (as such term was defined in section
6231(a)(7) of the Code under the TEFRA Audit Rules) or such other Person as may
be appointed to be the “tax matters partner” by the General Partner from time to
time.
“Team Member” means (x) a natural person whose services to AGM or its Affiliates
are substantially dedicated to AGM’s or its Affiliates’ private equity business,
(y) a natural person who, following the date hereof, becomes a Retired Partner
and who, on or following the date hereof, held Points in his capacity as a Team
Member, or (z) a Related Party of any of the foregoing. Notwithstanding the
foregoing, none of the Founder Partners shall be considered a Team Member.
“TEFRA Audit Rules” means Subchapter C of Chapter 63 of the Code (sections 6221
through 6234 of the Code), as enacted by the United States Tax Equity and Fiscal
Responsibility Act of 1982, Pub. L. No. 97-248, 96 Stat. 324, as amended from
time to time, and the Treasury Regulations (whether proposed, temporary or
final), including any subsequent amendments and administrative guidance,
promulgated thereunder (or which may be promulgated in the future), together
with any similar United States state, local or non-U.S. law, but excluding the
BBA Audit Rules.
“Third Amended and Restated Agreement” has the meaning ascribed to that term in
the Recitals.
“Transfer” means any direct or indirect sale, exchange, transfer, assignment or
other disposition by a Partner of any or all of his interest in the Partnership
(whether respecting, for example, economic rights only or all the rights
associated with the interest) to another Person, whether voluntary or
involuntary.
“U.S.” or “United States” means the United States of America.
“Vested Points” has the meaning ascribed to that term in a Limited Partner’s
Award Letter.
“Voting Affiliated Feeder Fund” has the meaning ascribed to such term in each of
the Fund LP Agreements.
“Voting Partner” means each Partner that is also a Partner of Apollo Private
Equity (excluding, for the avoidance of doubt, the Founder Partners and the
Chief Legal Officer of Apollo Global Management, LLC), so long as he has not
become a Retired Partner. All references herein to a Voting Partner (except in
the definition of Required Voting Partners) shall be construed as referring
collectively to such Voting Partner and to each Related Party of such Voting
Partner that also is or that previously was a Limited Partner (unless such
Limited Partner is a Retired Partner), except to the extent that the General
Partner determines in good faith that the context does not require such
interpretation as between such Voting Partner and his Related Parties.

ARTICLE 2    
CONTINUATION AND ORGANIZATION

Section 2.1
Continuation

The Partnership was formed as a limited partnership under and pursuant to the
Delaware Act on December 13, 2016. The Partnership is hereby continued pursuant
to the Partnership Law and this Agreement. The General Partner shall execute,
acknowledge and file any amendments to the Certificate as may be required by the
Partnership Law and any other instruments, documents and certificates which, in
the opinion of the Partnership’s legal counsel, may from time to time be
required by the laws of the United States of America, the State of Delaware or
any other jurisdiction in which the Partnership shall determine to do business,
or any political subdivision or agency thereof, or which such legal counsel may
deem necessary or appropriate to effectuate, implement and continue the valid
and subsisting existence and business of the Partnership.

Section 2.2
Name

The name of the Partnership shall be “Apollo Advisors IX, L.P.” or such other
name as the General Partner hereafter may adopt upon causing an appropriate
amendment to be made to this Agreement and to the Certificate to be filed in
accordance with the Act. Promptly thereafter, the General Partner shall send
notice thereof to each Limited Partner.

Section 2.3
Office

The registered office and registered agent for service of process on the
Partnership shall be at the offices of Walkers Corporate Limited, Cayman
Corporate Centre, 27 Hospital Road, George Town, Grand Cayman KY1-9008, Cayman
Islands or at such other place or places in the Cayman Islands as the General
Partner may, in its absolute discretion from time to time decide.

Section 2.4
Term of Partnership

(a)    The term of the Partnership shall continue until the dissolution (without
continuation) of all of the Funds or the earlier of:
(i)    at any time there are no Limited Partners, unless the business of the
Partnership is continued in accordance with the Act;
(ii)    any event that results in the General Partner ceasing to be a general
partner of the Partnership under the Act, provided, that the Partnership shall
not be dissolved and required to be wound up in connection with any such event
if (A) at the time of the occurrence of such event there is at least one
remaining general partner of the Partnership who is hereby authorized to and
does carry on the business of the Partnership, or (B) within 90 days after the
occurrence of such event, a majority of the Limited Partners agree in writing or
vote to continue the business of the Partnership and to the appointment,
effective as of the date of such event, if required, of one or more additional
general partners of the Partnership; and
(iii)    the entry of a decree of judicial dissolution under section 17-802 of
the Act.
(b)    The parties agree that irreparable damage would be done to the goodwill
and reputation of the Partners if any Limited Partner should bring an action to
dissolve the Partnership. Care has been taken in this Agreement to provide for
fair and just payment in liquidation of the interests of all Partners.
Accordingly, to the fullest extent permitted by law, each Limited Partner hereby
waives and renounces his right to such an order or to seek the appointment of a
liquidator for the Partnership, except as provided herein.

Section 2.5
Purpose of the Partnership

The principal purpose of the Partnership is to act as the sole general partner
or special limited partner (as the case may be) of each of the Funds and certain
Voting Affiliated Feeder Funds pursuant to their respective Fund LP Agreements
or governing documents and to undertake such related and incidental activities
and execute and deliver such related documents necessary or incidental thereto.
The purpose of the Partnership shall be limited to serving as a general partner
or special limited partner of direct investment funds, including any of their
Affiliates, and the provision of investment management and advisory services.

Section 2.6
Actions by Partnership

The Partnership may execute, deliver and perform, and the General Partner may
execute and deliver, all contracts, agreements and other undertakings, and
engage in all activities and transactions as may in the opinion of the General
Partner be necessary or advisable to carry out the objects and purposes of the
Partnership, without the approval or vote of any Limited Partner.

Section 2.7
Admission of Limited Partners

On the date hereof, the Persons whose names are set forth in the Schedule of
Partners under the caption “Limited Partners” shall be admitted to the
Partnership or shall continue, as the case may be, as limited partners of the
Partnership upon their execution of a counterpart of this Agreement or such
other instrument evidencing, to the satisfaction of the General Partner, such
Limited Partner’s intent to become a Limited Partner. Additional Limited
Partners may be admitted to the Partnership in accordance with Section 6.1.

Section 2.8
Schedule of Partners

The General Partner shall cause to be maintained at the principal office of the
Partnership or such other place as the Partnership Law may permit, the Schedule
of Partners, being a register of limited partnership interests and a record of
contribution of the Limited Partners which shall include such information as may
be required by the Partnership Law. The General Partner shall from time to time,
update the Schedule of Partners as required by the Partnership Law to accurately
reflect the information therein and no action of any partner shall be required
to amend or update the Schedule of Partners. The Schedule of Partners shall not
form part of this Agreement. The Schedule of Partners of the Partnership shall
be the definitive record of ownership of each limited partnership interest and
all relevant information with respect to each Partner.

ARTICLE 3    
CAPITAL

Section 3.1
Contributions to Capital

(a)    Subject to the remaining provisions of this Section 3.1, (i) any required
contribution of a Limited Partner to the capital of the Partnership shall be as
set forth in the Schedule of Partners, and (ii) any such contributions to the
capital of the Partnership shall be made as of the date of admission of such
Limited Partner as a limited partner of the Partnership and as of each such
other date as may be specified by the General Partner. Except as otherwise
permitted by the General Partner, all contributions to the capital of the
Partnership by each Limited Partner shall be payable exclusively in cash.
(b)    APH shall make capital contributions from time to time to the extent
necessary to ensure that the Partnership meets its obligations to make
contributions of capital to each of the Funds.
(c)    No Partner shall be obligated, nor shall any Partner have any right, to
make any contribution to the capital of the Partnership other than as specified
in this Section 3.1. No Limited Partner shall be obligated to restore any
deficit balance in his Capital Account.
(d)    To the extent, if any, that at the time of the Final Distribution, it is
determined that the Partnership, as a general partner of each of the Funds, is
required to make any Clawback Payment with respect to any of the Funds, each
Limited Partner shall be required to participate in such payment and contribute
to the Partnership for ultimate distribution to the limited partners of the
relevant Fund an amount equal to such Limited Partner’s Clawback Share of any
Clawback Payment, but not in any event in excess of the cumulative amount
theretofore distributed to such Limited Partner with respect to the Operating
Profit attributable to such Fund. For purposes of determining each Limited
Partner’s required contribution, each Limited Partner’s allocable share of any
Escrow Account, to the extent applied to satisfy any portion of a Clawback
Payment, shall be treated as if it had been distributed to such Limited Partner
and re-contributed by such Limited Partner pursuant to this Section 3.1(d) at
the time of such application.

Section 3.2
Rights of Partners in Capital

(a)    No Partner shall be entitled to interest on his capital contributions to
the Partnership.
(b)    No Partner shall have the right to distributions or the return of any
contribution to the capital of the Partnership except (i) for distributions in
accordance with Section 4.1, or (ii) upon dissolution of the Partnership. The
entitlement to any such return at such time shall be limited to the value of the
Capital Account of the Partner. The General Partner shall not be liable for the
return of any such amounts.

Section 3.3
Capital Accounts

(a)    The Partnership shall maintain for each Partner a separate Capital
Account.
(b)    Each Partner’s Capital Account shall have an initial balance equal to the
amount of cash and the net value of any securities or other property
constituting such Partner’s initial contribution to the capital of the
Partnership.
(c)    Each Partner’s Capital Account shall be increased by the sum of:
(i)    the amount of cash and the net value of any securities or other property
constituting additional contributions by such Partner to the capital of the
Partnership permitted pursuant to Section 3.1, plus
(ii)    in the case of APH, any Capital Profit allocated to such Partner’s
Capital Account pursuant to Section 3.4, plus
(iii)    the portion of any Operating Profit allocated to such Partner’s Capital
Account pursuant to Section 3.4, plus
(iv)    such Partner’s allocable share of any decreases in any reserves recorded
by the Partnership pursuant to Section 3.6 and any receipts determined to be
applicable to a prior period pursuant to Section 3.6(b), to the extent the
General Partner determines that, pursuant to any provision of this Agreement,
such item is to be credited to such Partner’s Capital Account on a basis which
is not in accordance with the current respective Points of all Partners, plus
(v)    such Partner’s allocable share of any increase in Book-Tax Difference.
(d)    Each Partner’s Capital Account shall be reduced by the sum of (without
duplication):
(i)    in the case of APH, any Capital Loss allocated to such Partner’s Capital
Account pursuant to Section 3.4, plus
(ii)    the portion of any Operating Loss allocated to such Partner’s Capital
Account pursuant to Section 3.4, plus
(iii)    the amount of any cash and the net value of any property distributed to
such Partner pursuant to Section 4.1 or Section 8.1 including any amount
deducted pursuant to Section 4.2 or Section 5.4 from any such amount
distributed, plus
(iv)    any withholding taxes or other items payable by the Partnership and
allocated to such Partner pursuant to Section 5.4, any increases in any reserves
recorded by the Partnership pursuant to Section 3.6 and any payments determined
to be applicable to a prior period pursuant to Section 3.6(b), to the extent the
General Partner determines that, pursuant to any provision of this Agreement,
such item is to be charged to such Partner’s Capital Account on a basis which is
not in accordance with the current respective Points of all Partners, plus
(v)    such Partner’s allocable share of any decrease in Book-Tax Difference.
(e)    If securities and/or other property are to be distributed in kind to the
Partners or Retired Partners, including in connection with a liquidation
pursuant to Section 8.1, they shall first be written up or down to their fair
market value as of the date of such distribution, thus creating gain or loss for
the Partnership, and the value of the securities and/or other property received
by each Partner and each Retired Partner as so determined shall be debited
against such Person’s Capital Account at the time of distribution.

Section 3.4
Allocation of Profit and Loss

(a)    Capital Profit and Operating Profit or Capital Loss and Operating Loss
for any Fiscal Year shall be allocated to the Partners so as to produce Capital
Accounts (computed after taking into account any other Capital Profit and
Operating Profit or Capital Loss and Operating Loss for the Fiscal Year in which
such event occurred and all distributions pursuant to Article 4 with respect to
such Fiscal Year and after adding back each Partner’s share, if any, of Partner
Nonrecourse Debt Minimum Gain, as defined in Treasury Regulations sections 1.704
- 2(b)(2) and 1.704 - 2(i), or Partnership Minimum Gain, as defined in Treasury
Regulations sections 1.704 - 2(b)(2) and 1.704 - 2(d)) for the Partners such
that a distribution of an amount of cash equal to such Capital Account balances
in accordance with such Capital Account balances would be in the amounts,
sequence and priority set forth in Article 4; provided, that the General Partner
may allocate Operating Profit and Operating Loss and items thereof in such other
manner as it determines in its sole discretion to be appropriate to reflect the
Partners’ interests in the Partnership. Income, gains and loss associated with a
Book-Tax Difference shall be allocated to the Limited Partners that are entitled
to a share of such Book-Tax Difference consistent with the account maintained by
the General Partner pursuant to the definition of “Book-Tax Difference” and in
the manner in which cash or property associated with such Book-Tax Difference is
required to be distributed pursuant to the proviso of Section 4.1(b).
(b)    To the extent that the allocations of Capital Loss or Operating Loss
contemplated by Section 3.4(a) would cause the Capital Account of any Limited
Partner to be less than zero, such Capital Loss or Operating Loss shall to that
extent instead be allocated to and debited against the Capital Account of the
General Partner (or, at the direction of the General Partner, to those Limited
Partners who are members of the General Partner in proportion to their limited
liability company interests in the General Partner). Following any such
adjustment pursuant to Section 3.4(b) with respect to any Limited Partner, any
Capital Profit or Operating Profit for any subsequent Fiscal Year which would
otherwise be credited to the Capital Account of such Limited Partner pursuant to
Section 3.4(a) shall instead be credited to the Capital Account of the General
Partner (or relevant Limited Partners) until the cumulative amounts so credited
to the Capital Account of the General Partner (or relevant Limited Partners)
with respect to such Limited Partner pursuant to Section 3.4(b) is equal to the
cumulative amount debited against the Capital Account of the General Partner (or
relevant Limited Partners) with respect to such Limited Partner pursuant to
Section 3.4(b).
(c)    Each Limited Partner’s rights and entitlements as a Limited Partner are
limited to the rights to receive allocations and distributions of Capital Profit
and Operating Profit expressly conferred by this Agreement and any side letter
or similar agreement entered into pursuant to Section 9.1(b) and the other
rights expressly conferred by this Agreement and any such side letter or similar
agreement or required by the Act, and a Limited Partner shall not be entitled to
any other allocations, distributions or payments in respect of his interest, or
to have or exercise any other rights, privileges or powers.
(d)    For purposes of Section 3.4(a), the General Partner may determine, in its
sole discretion, to allocate any increase in value of the Partnership’s assets
pursuant to the definition of “Carrying Value” solely to the Limited Partners
that are entitled to a Catch Up Amount (pro rata based on any method the General
Partner determines is reasonable), or to specially allocate Operating Profit to
such Limited Partners, or a combination thereof, until such Limited Partners
have received an allocation equal to the Catch Up Amount.

Section 3.5
Tax Allocations

(a)    For United States federal, state and local income tax purposes,
Partnership income, gain, loss, deduction or credit (or any item thereof) for
each Fiscal Year shall be allocated to and among the Partners in order to
reflect the allocations of Capital Profit, Capital Loss, Operating Profit and
Operating Loss pursuant to the provisions of Section 3.4 for such Fiscal Year,
provided, that any taxable income or loss associated with any Book-Tax
Difference shall be allocated for tax purposes in accordance with the principles
of section 704(c) of the Code in any such manner (as is permitted under that
Code section and the Treasury Regulations promulgated thereunder) as determined
by the General Partner in its sole discretion.
(b)    If any Partner or Partners are treated for United States federal income
tax purposes as realizing ordinary income because of receiving interests in the
Partnership (whether under section 83 of the Code or under any similar provision
of any law, rule or regulation) and the Partnership is entitled to any
offsetting deduction (net of any income realized by the Partnership as a result
of such receipt), the Partnership’s net deduction shall be allocated to and
among the Partners in such manner as to offset, as nearly as possible, the
ordinary income realized by such Partner or Partners.

Section 3.6
Reserves; Adjustments for Certain Future Events

(a)    Appropriate reserves may be created, accrued and charged against the
Operating Profit or Operating Loss for contingent liabilities, if any, as of the
date any such contingent liability becomes known to the General Partner or as of
each other date as the General Partner deems appropriate, such reserves to be in
the amounts which the General Partner deems necessary or appropriate (whether or
not in accordance with generally accepted accounting principles). The General
Partner may increase or reduce any such reserve from time to time by such
amounts as the General Partner deems necessary or appropriate. The amount of any
such reserve, or any increase or decrease therein, shall be proportionately
charged or credited, as appropriate, to the Capital Accounts of those parties
who are Partners at the time when such reserve is created, increased or
decreased, as the case may be, in proportion to their respective Points at such
time; provided, that, if any individual reserve item, as adjusted by any
increase therein, exceeds the lesser of $500,000 or one percent of the aggregate
value of the Capital Accounts of all such Partners, the amount of such reserve,
increase or decrease shall instead be charged or credited to those parties who
were Partners at the time, as determined by the General Partner, of the act or
omission giving rise to the contingent liability for which the reserve item was
established in proportion to their respective Points at that time. The amount of
any such reserve charged against the Capital Account of a Partner shall reduce
the distributions such Partner would otherwise be entitled to under Section 4.1
or Section 8.1 hereof; and the amount of any such reserve credited to the
Capital Account of a Partner shall increase the distributions such Partner would
otherwise be entitled to under Section 4.1 or Section 8.1 hereof
(b)    If any amount is paid or received by the Partnership and such amount
exceeds the lesser of $500,000 or one percent of the aggregate Capital Accounts
of all Partners at the time of payment or receipt, and such amount was not
accrued or reserved for but would nevertheless, in accordance with the
Partnership’s accounting practices, be treated as applicable to one or more
prior periods, then such amount may be proportionately charged or credited by
the General Partner, as appropriate, to those parties who were Partners during
such prior period or periods, based on each such Partner’s Points for such
applicable period.
(c)    If any amount is required by Section 3.6(a) or (b) to be credited to a
Person who is no longer a Partner, such amount shall be paid to such Person in
cash, with interest from the date on which the General Partner determines that
such credit is required at the Reference Rate in effect on that date. Any amount
required to be charged pursuant to Section 3.6(a) or (b) shall be debited
against the current balance in the Capital Account of the affected Partners. To
the extent that the aggregate current Capital Account balances of such affected
Partners are insufficient to cover the full amount of the required charge, the
deficiency shall be debited against the Capital Accounts of the other Partners
in proportion to their respective Capital Account balances at such time;
provided, that each such other Partner shall be entitled to a preferential
allocation, in proportion to and to the extent of such other Partner’s share of
any such deficiency, together with a carrying charge at a rate equal to the
Reference Rate, of any Operating Profit that would otherwise have been allocable
after the date of such charge to the Capital Accounts of the affected Partners
whose Capital Accounts were insufficient to cover the full amount of the
required charge. In no event shall a current or former Partner be obligated to
satisfy any amount required to be charged pursuant to Section 3.6(a) or (b)
other than by means of a debit against such Partner’s Capital Account.

Section 3.7
Finality and Binding Effect of General Partner’s Determinations

All matters concerning the determination, valuation and allocation among the
Partners with respect to any profit or loss of the Partnership and any
associated items of income, gain, deduction, loss and credit, pursuant to any
provision of this Article 3, including any accounting procedures applicable
thereto, shall be determined by the General Partner unless specifically and
expressly otherwise provided for by the provisions of this Agreement, and such
determinations and allocations shall be final and binding on all the Partners.

Section 3.8
AEOI

(a)    Each Limited Partner:
(i)    shall provide, in a timely manner, such information regarding the Limited
Partner and its beneficial owners and/or controlling persons and such forms or
documentation as may be requested from time to time by the General Partner or
the Partnership to enable the Partnership to comply with the requirements and
obligations imposed on it pursuant to AEOI and shall update such information as
necessary;
(ii)    acknowledges that any such forms or documentation provided to the
Partnership or its agents pursuant to clause (i), or any financial or account
information with respect to the Limited Partner’s investment in the Partnership,
may be disclosed to any Governmental Authority which collects information in
accordance with AEOI and to any withholding agent where the provision of that
information is required by such agent to avoid the application of any
withholding tax on any payments to the Partnership;
(iii)    shall waive, and/or shall cooperate with the Partnership to obtain a
waiver of, the provisions of any law which prohibits the disclosure by the
Partnership, or by any of its agents, of the information or documentation
requested from the Limited Partner pursuant to clause (i), prohibits the
reporting of financial or account information by the Partnership or its agents
required pursuant to AEOI or otherwise prevents compliance by the Partnership
with its obligations under AEOI;
(iv)    acknowledges that, if it provides information and documentation that is
in any way misleading, or it fails to provide and/or update the Partnership or
its agents with the requested information and documentation necessary, in either
case, to satisfy the Partnership’s obligations under AEOI, the Partnership may
(whether or not such action or inaction leads to compliance failures by the
Partnership, or a risk of the Partnership or its investors being subject to
withholding tax or other penalties under AEOI) take any action and/or pursue all
remedies at its disposal, including compulsory withdrawal of the Limited
Partner, and may hold back from any withdrawal proceeds, or deduct from the
Limited Partner’s Capital Account, any liabilities, costs, expenses or taxes
caused (directly or indirectly) by the Limited Partner’s action or inaction; and
(v)    shall have no claim against the Partnership, or its agents, for any form
of damages or liability as a result of actions taken or remedies pursued by or
on behalf of the Partnership in order to comply with AEOI.
(b)    The Limited Partner hereby indemnifies the General Partner and the
Partnership and each of their respective partners, members, managers, officers,
directors, employees and agents and holds them harmless from and against any
AEOI-related liability, action, proceeding, claim, demand, costs, damages,
expenses (including legal expenses), penalties or taxes whatsoever which such
Person may incur as a result of any action or inaction (directly or indirectly)
of such Limited Partner (or any Related Party) described in Section 3.8(a)(i)
through (iv). This indemnification shall survive the Limited Partner’s death or
disposition of its interests in the Partnership.

Section 3.9
Alternative GP Vehicles

If the General Partner determines that for legal, tax, regulatory or other
reasons (a) any investment or other activities of the Fund should be conducted
through one or more parallel funds or other alternative investment vehicles as
contemplated by the Fund LP Agreement, (b) any of such separate entities
comprising the Fund should be managed or controlled by one or more separate
entities serving as a general partner or in a similar capacity (each, an
“Alternative GP Vehicle”), and (c) some or all of the Partners should
participate through any such Alternative GP Vehicle, the General Partner may
require any or all of the Partners, as determined by the General Partner, to
participate directly or indirectly through any such Alternative GP Vehicle and
to undertake such related and incidental activities and execute and deliver such
related documents necessary or incidental thereto with and/or in lieu of the
Partnership, and the General Partner shall have all necessary authority to
implement such Alternative GP Vehicle; provided, that to the maximum extent
practicable and subject to applicable legal, tax, regulatory or similar
technical reasons, each Partner shall have the same economic interest in all
material respects in an Alternative GP Vehicle formed pursuant to this
Section 3.9 as such Partner would have had if it had participated in all
Portfolio Investments through the Partnership, and the terms of such Alternative
GP Vehicle shall be substantially the same in all material respects to those of
the Partnership and this Agreement. Each Partner shall take such actions and
execute such documents as the General Partner determines are reasonably needed
to accomplish the foregoing.

ARTICLE 4    
DISTRIBUTIONS

Section 4.1
Distributions

(a)    Any amount of cash or property received as a distribution from any of the
Funds by the Partnership in its capacity as a partner, to the extent such amount
is determined by reference to the capital commitment of the Partnership in, or
the capital contributions of the Partnership to, any of the Funds, shall be
promptly distributed by the Partnership to APH.
(b)    The General Partner shall use reasonable efforts to cause the Partnership
to distribute, as promptly as practicable after receipt by the Partnership, any
available cash or property attributable to items included in the determination
of Operating Profit and Book-Tax Difference, subject to the provisions of
section 10.3 of the Fund LP Agreements and subject to the retention of such
reserves as the General Partner considers appropriate for purposes of the
prudent and efficient financial operation of the Partnership’s business
including in accordance with Section 3.6. Any such distributions (before
adjustment for Holdback Amounts) shall be made to Partners in proportion to
their respective Points, determined:
(i)    in the case of any amount of cash or property received from any of the
Funds that is attributable to the disposition of a Portfolio Investment by such
Fund, as of the date of such disposition by such Fund; and
(ii)    in any other case, as of the date of receipt of such cash or property by
the Partnership.
Notwithstanding the foregoing, the General Partner shall retain from the
distribution amount apportioned to each Limited Partner other than APH any
Holdback Amount with respect to such Limited Partner, determined in accordance
with such Limited Partner’s Award Letter; provided, that any cash or other
property that the General Partner determines is attributable to a Book-Tax
Difference shall be distributed to the Limited Partners that are entitled to a
share of such Book-Tax Difference pursuant to the definition of “Book-Tax
Difference,” with any such distribution to be in the proportion that each such
Limited Partner’s allocated share of the applicable Book-Tax Difference bears to
the total Book-Tax Difference of the asset giving rise to the cash or property.
(c)    Distributions of amounts attributable to Operating Profit and Book-Tax
Difference shall be made in cash; provided, that if the Partnership receives a
distribution from the Fund in the form of property other than cash, the General
Partner may distribute such property in kind to Partners in proportion to their
respective Points.
(d)    Any distributions or payments in respect of the interests of Limited
Partners unrelated to Capital Profit or Operating Profit or Book Tax Difference
shall be made at such time, in such manner and to such Limited Partners as the
General Partner shall determine.
(e)    Except as the General Partner otherwise may determine, any Limited
Partner whose admission to the Partnership causes an adjustment to Carrying
Values pursuant to the definition of “Carrying Value” (a “Newly-Admitted Limited
Partner”) shall have the right to receive a special distribution of the Catch Up
Amount (before adjustment for Holdback Amounts).
(i)    Any such special distribution of the Catch Up Amount shall be in addition
to the distributions to which the Newly-Admitted Limited Partner is entitled
pursuant to Section 4.1(b) and shall be made to the Newly-Admitted Limited
Partner (or, if there is more than one such Newly-Admitted Limited Partner, pro
rata to all such Newly-Admitted Limited Partners based on the aggregate amount
of such distributions each such Newly-Admitted Limited Partner has not yet
received), after the distribution of any amounts attributable to Book-Tax
Differences pursuant to the proviso of Section 4.1(b), from amounts otherwise
distributable to the other Limited Partners from whom or from which the Points
allocated to such Newly-Admitted Limited Partner(s) were reallocated, and shall
reduce the amounts distributable to such other Limited Partners pursuant to
Section 4.1(b), until each applicable Newly-Admitted Limited Partner has
received an amount equal to the applicable Catch Up Amount (before adjustment
for Holdback Amounts).
(ii)    The General Partner may determine to provide for a special distribution
of a Catch Up Amount in connection with a reallocation of Points pursuant to
Article 7 other than in connection with the admission to the Partnership of a
Newly-Admitted Limited Partner if the General Partner reasonably believes such
an adjustment to Carrying Values is required in order for the reallocated Points
to be treated as profits interests for United States federal income tax purposes
or would otherwise be equitable under the circumstances.
(iii)    Any reallocation of Points to a Limited Partner who is not a
Newly-Admitted Limited Partner pursuant to Article 7 shall include the right to
receive any Catch Up Amount associated with such Points, except to the extent
that the General Partner determines that the inclusion of such right would be
inconsistent with the treatment of the reallocation of Points to such Limited
Partner as a “profits interest” for income tax purposes.

Section 4.2
Withholding of Certain Amounts

(a)    If the Partnership incurs a withholding or other tax obligation (a “Tax
Obligation”) with respect to the share of Partnership income allocable to any
Partner (including pursuant to section 6225 of the BBA Audit Rules), then the
General Partner, without limitation of any other rights of the Partnership, may
cause the amount of such Tax Obligation to be debited against the Capital
Account of such Partner when the Partnership pays such Tax Obligation, and any
amounts then or thereafter distributable to such Partner shall be reduced by the
amount of such taxes. If the amount of such taxes is greater than any such then
distributable amounts, then such Partner and any successor to such Partner’s
interest shall indemnify and hold harmless the Partnership and the General
Partner against, and shall pay to the Partnership as a contribution to the
capital of the Partnership, upon demand of the General Partner, the amount of
such excess.
(b)    If a Tax Obligation is required to be paid by the Partnership (including
with respect to a tax liability imposed under section 6225 of the BBA Audit
Rules) and the General Partner determines that such amount is allocable to the
interest in the Partnership of a Person that is at such time a Partner, such Tax
Obligation shall be treated as being made on behalf of or with respect to such
Partner for purposes of this Section 4.2(b) whether or not the tax in question
applies to a taxable period of the Partnership during which such Partner held an
interest in the Partnership. To the extent that any liability with respect to a
Tax Obligation (including a liability imposed under section 6225 of the BBA
Audit Rules) relates to a former Partner that has transferred all or a part of
its interest in the Partnership, such former Partner (which in the case of a
partial Transfer shall include a continuing Partner with respect to the portion
of its interests in the Partnership so transferred) shall indemnify the
Partnership for its allocable portion of such liability, unless otherwise agreed
to by the General Partner in writing. Each Partner acknowledges that,
notwithstanding the Transfer of all or any portion of its interest in the
Partnership, it may remain liable, pursuant to this Section 4.2(b), for tax
liabilities with respect to its allocable share of income and gain of the
Partnership for the Partnership’s taxable years (or portions thereof) prior to
such Transfer, as applicable (including any such liabilities imposed under
section 6225 of the BBA Audit Rules).
(c)    The General Partner may withhold from any distribution to any Limited
Partner pursuant to this Agreement any other amounts due from such Limited
Partner or a Related Party (without duplication) to the Partnership or to any
other Affiliate of AGM pursuant to any binding agreement or published policy to
the extent not otherwise paid. Any amounts so withheld shall be applied by the
General Partner to discharge the obligation in respect of which such amounts
were withheld.

Section 4.3
Limitation on Distributions

Notwithstanding any provision to the contrary contained in this Agreement, the
Partnership, and the General Partner on behalf of the Partnership, shall not
make a distribution to any Partner on account of his interest in the Partnership
if such distribution would violate the Act or other applicable law.

Section 4.4
Distributions in Excess of Basis

Notwithstanding anything in this Agreement to the contrary, the General Partner
may refrain from making, at any time prior to the dissolution of the
Partnership, all or any portion of any cash distribution that otherwise would be
made to a Partner or Retired Partner, if such distribution would exceed such
Person’s United States federal income tax basis in the Partnership. Any amount
that is not distributed to a Partner or Retired Partner due to the preceding
sentence, as determined by the General Partner, either shall be retained by the
Partnership on such Person’s behalf or loaned to such Person. Subject to the
first sentence of this Section 4.4, 100% of any or all subsequent cash
distributions shall be distributed to such Person (or, if there is more than one
such Person, pro rata to all such Persons based on the aggregate amount of
distributions each such Person has not yet received) until each such Person has
received the same aggregate amount of distributions such Person would have
received had distributions to such Person not been deferred pursuant to this
Section 4.4. If any amount is loaned to a Partner or Retired Partner pursuant to
this Section 4.4, (a) any amount thereafter distributed to such Person shall be
applied to repay the principal amount of such loan, and (b) interest, if any,
accrued or received by the Partnership on such loan shall be allocated and
distributed to such Person. Any such loan shall be repaid no later than
immediately prior to the liquidation of the Partnership. Until such repayment,
for purposes of any determination hereunder based on amounts distributed to a
Person, the principal amount of such loan shall be treated as having been
distributed to such Person.

ARTICLE 5    
MANAGEMENT

Section 5.1
Rights and Powers of the General Partner

(a)    Subject to the terms and conditions of this Agreement, the General
Partner shall have complete and exclusive responsibility (i) for all management
decisions to be made on behalf of the Partnership, and (ii) for the conduct of
the business and affairs of the Partnership, including all such decisions and
all such business and affairs to be made or conducted by the Partnership in its
capacity as Fund General Partner of any of the Funds and certain Voting
Affiliated Feeder Funds.
(b)    Without limiting the generality of the foregoing, the General Partner
shall have full power and authority to execute, deliver and perform such
contracts, agreements and other undertakings, and to engage in all activities
and transactions, as it may deem necessary or advisable for, or as may be
incidental to, the conduct of the business contemplated by this Section 5.1,
including, without in any manner limiting the generality of the foregoing,
contracts, agreements, undertakings and transactions with any Partner or with
any other Person having any business, financial or other relationship with any
Partner or Partners; provided that the General Partner shall not have authority
to cause the Partnership to borrow any funds for its own account on a secured
basis without the consent of the Required Voting Partners. The Partnership, and
the General Partner on behalf of the Partnership, may enter into and perform the
Fund LP Agreements, any governing documents of the Voting Affiliated Feeder
Funds and any documents contemplated thereby or related thereto and (subject to
any vote requirement in Section 5.2(d)) any amendments thereto, without any
further act, vote or approval of any Person, including any Partner,
notwithstanding any other provision of this Agreement. The General Partner is
hereby authorized to enter into the documents described in the preceding
sentence on behalf of the Partnership, but such authorization shall not be
deemed a restriction on the power of the General Partner to enter into other
documents on behalf of the Partnership. Except as otherwise expressly provided
herein or as required by law, all powers and authority vested in the General
Partner by or pursuant to this Agreement or the Partnership Law shall be
construed as being exercisable by the General Partner in its sole and absolute
discretion.
(c)    With respect to all taxable years to which the TEFRA Audit Rules apply,
the Tax Matters Partner shall be permitted to take any and all actions under the
TEFRA Audit Rules (including making or revoking all applicable tax elections)
and shall have any powers necessary to perform fully in such capacity, in
consultation with the General Partner if the General Partner is not the Tax
Matters Partner. With respect to all taxable years to which the BBA Audit Rules
apply, the Partnership Representative shall be permitted to take any and all
actions under the BBA Audit Rules (including making or revoking the election
referred to in section 6226 of the BBA Audit Rules and all other applicable tax
elections) and to act as the Partnership Representative thereunder, and shall
have any powers necessary to perform fully in such capacity, in consultation
with the General Partner if the General Partner is not the Partnership
Representative. The General Partner shall (or shall cause another Applicable Tax
Representative to) promptly inform the Limited Partners of any tax deficiencies
assessed or proposed to be assessed (of which an Applicable Tax Representative
or the General Partner is actually aware) by any taxing authority against the
Partnership or the Limited Partners. Notwithstanding anything to the contrary
contained herein, the acts of the General Partner (and with respect to
applicable tax matters, any other Applicable Tax Representative) in carrying on
the business of the Partnership as authorized herein shall bind the Partnership.
Each Partner shall upon request supply the information necessary to properly
give effect to any elections described in this Section 5.1(c) or to otherwise
enable an Applicable Tax Representative to implement the provisions of this
Section 5.1(c) (including filing tax returns, defending tax audits or other
similar proceedings and conducting tax planning). The Limited Partners agree to
reasonably cooperate with the Partnership or General Partner, and undertake any
action reasonably requested by the Partnership or the General Partner, in
connection with any elections made by the Applicable Tax Representative or as
determined to be reasonably necessary by the Applicable Tax Representative under
the BBA Audit Rules.
(d)    Each Partner agrees not to treat, on his United States federal income tax
return or in any claim for a refund, any item of income, gain, loss, deduction
or credit in a manner inconsistent with the treatment of such item by the
Partnership. The General Partner shall have the exclusive authority to make any
elections required or permitted to be made by the Partnership under any
provisions of the Code or any other revenue law.

Section 5.2
Delegation of Duties

(a)    Subject to Section 5.1, the General Partner may delegate to any Person or
Persons any of the duties, powers and authority vested in it hereunder on such
terms and conditions as it may consider appropriate.
(b)     Without limiting the generality of Section 5.2(a), the General Partner
shall have the power and authority to appoint any Person, including any Person
who is a Limited Partner, to provide services to and act as an employee or agent
of the Partnership and/or General Partner, with such titles and duties as may be
specified by the General Partner. Any Person appointed by the General Partner to
serve as an employee or agent of the Partnership shall be subject to removal at
any time by the General Partner; and shall report to and consult with the
General Partner at such times and in such manner as the General Partner may
direct.
(c)    Any Person who is a Limited Partner and to whom the General Partner
delegates any of its duties pursuant to this Section 5.2 or any other provision
of this Agreement shall be subject to the same standard of care, and shall be
entitled to the same rights of indemnification and exoneration, applicable to
the General Partner under and pursuant to Section 5.7, unless such Person and
the General Partner mutually agree to a different standard of care or right to
indemnification and exoneration to which such Person shall be subject.
(d)    Except as otherwise expressly provided herein, action by the General
Partner with respect to any of the following matters shall be taken only in
accordance with the directions of the Required Voting Partners:
(i)    the exercise of the Partnership’s authority to borrow any funds on a
secured basis for the account of the Partnership;
(ii)    the determination of whether to conduct a business other than serving as
a general partner of private equity funds;
(iii)    the amendment of this Agreement, and the exercise of the authority of
the Partnership with respect to the approval of any amendment to the Fund LP
Agreement, in each case, that adversely affects, obligations, rights or economic
interests of Team Members; and
(iv)    to the fullest extent permitted by law, the voluntary wind up and
dissolution of the Partnership, and the exercise of the authority of the
Partnership to cause a voluntary wind up and dissolution of any of the Funds
other than in connection with an Event of Dissolution (as defined in the
applicable Fund LP Agreement) of the Funds.
The foregoing shall not restrict the General Partner from delegating authority
to execute or implement any such determinations made by the General Partner.
(e)    The General Partner shall be permitted to designate one or more
committees of the Partnership which committees may include Limited Partners as
members. Any such committees shall have such powers and authority granted by the
General Partner. Any Limited Partner who has agreed to serve on a committee
shall not be deemed to have the power to bind or act for or on behalf of the
Partnership in any manner and in no event shall a member of a committee be
considered a general partner of the Partnership by agreement, estoppel or
otherwise or be deemed to participate in the control and/or conduct of the
business of the Partnership as a result of the performance of his duties
hereunder or otherwise.
(f)    The General Partner shall cause the Partnership to enter into an
arrangement with the Management Company which arrangement shall require the
Management Company to pay all costs and expenses of the Partnership.

Section 5.3
Transactions with Affiliates

To the fullest extent permitted by applicable law, the General Partner (or any
Affiliate of the General Partner), when acting on behalf of the Partnership, is
hereby authorized to (a) purchase property from, sell property to, lend money to
or otherwise deal with any Affiliates, any Limited Partner, the Partnership, any
of the Funds or any Affiliate of any of the foregoing Persons, and (b) obtain
services from any Affiliates, any Limited Partner, the Partnership, any of the
Funds or any Affiliate of the foregoing Persons.

Section 5.4
Expenses

Any withholding taxes payable by the Partnership, to the extent determined by
the General Partner to have been paid or withheld on behalf of, or by reason of
particular circumstances applicable to, one or more but fewer than all of the
Partners, shall be allocated among and debited against the Capital Accounts of
only those Partners on whose behalf such payments are made or whose particular
circumstances gave rise to such payments in accordance with Section 4.2.

Section 5.5
Rights of Limited Partners

(a)    Limited Partners shall have no right to take part in the management or
control of the Partnership’s business, nor shall they have any right or
authority to act for the Partnership or to vote on matters other than as set
forth in this Agreement or as required by applicable law.
(b)    Without limiting the generality of the foregoing, the General Partner
shall have the full and exclusive authority, without the consent of any Limited
Partner, to compromise the obligation of any Limited Partner to make a capital
contribution or to return money or other property paid or distributed to such
Limited Partner in violation of the Act.
(c)    Nothing in this Agreement shall entitle any Partner to any compensation
for services rendered to or on behalf of the Partnership as an agent or in any
other capacity, except for any amounts payable in accordance with this
Agreement.
(d)    Subject to the Fund LP Agreements and to full compliance with AGM’s code
of ethics and other written policies relating to personal investment
transactions, membership in the Partnership shall not prohibit a Limited Partner
from purchasing or selling as a passive investor any interest in any asset.

Section 5.6
Other Activities of General Partner

Nothing in this Agreement shall prohibit the General Partner from engaging in
any activity other than acting as General Partner hereunder.

Section 5.7
Duty of Care; Indemnification

(a)    The General Partner (including, without limitation, for this purpose each
former and present director, officer, manager, member, employee and stockholder
of the General Partner), the Tax Matters Partner, the Partnership Representative
and each Limited Partner (including any former Limited Partner) in his capacity
as such, and to the extent such Limited Partner participates, directly or
indirectly, in the Partnership’s activities, whether or not a Retired Partner
(each, a “Covered Person” and collectively, the “Covered Persons”), shall not be
liable to the Partnership or to any of the other Partners for any loss, claim,
damage or liability occasioned by any acts or omissions in the performance of
his services hereunder, unless it shall ultimately be determined by final
judicial decision from which there is no further right to appeal (a “Final
Adjudication”) that such loss, claim, damage or liability is due to an act or
omission of a Covered Person (i) made in bad faith or with criminal intent, or
(ii) that adversely affected any Fund and that failed to satisfy the duty of
care owed pursuant to the applicable Fund LP Agreement or as otherwise required
by law.
(b)    A Covered Person shall be indemnified to the fullest extent permitted by
law by the Partnership against any losses, claims, damages, liabilities and
expenses (including attorneys’ fees, judgments, fines, penalties and amounts
paid in settlement) incurred by or imposed upon him by reason of or in
connection with any action taken or omitted by such Covered Person arising out
of the Covered Person’s status as a Partner or his activities on behalf of the
Partnership, including in connection with any action, suit, investigation or
proceeding before any judicial, administrative, regulatory or legislative body
or agency to which it may be made a party or otherwise involved or with which it
shall be threatened by reason of being or having been the General Partner, the
Tax Matters Partner, the Partnership Representative or a Limited Partner or by
reason of serving or having served, at the request of the Partnership in its
capacity as Fund General Partner of the Funds, as a director, officer,
consultant, advisor, manager, member or partner of any enterprise in which any
of the Funds has or had a financial interest, including issuers of Portfolio
Investments; provided, that the Partnership may, but shall not be required to,
indemnify a Covered Person with respect to any matter as to which there has been
a Final Adjudication that his acts or his failure to act (i) were in bad faith
or with criminal intent, or (ii) were of a nature that makes indemnification by
the Funds unavailable. The right to indemnification granted by this Section 5.7
shall be in addition to any rights to which a Covered Person may otherwise be
entitled and shall inure to the benefit of the successors by operation of law or
valid assigns of such Covered Person. The Partnership shall pay the expenses
incurred by a Covered Person in defending a civil or criminal action, suit,
investigation or proceeding in advance of the final disposition of such action,
suit, investigation or proceeding, upon receipt of an undertaking by the Covered
Person to repay such payment if there shall be a Final Adjudication that he is
not entitled to indemnification as provided herein. In any suit brought by the
Covered Person to enforce a right to indemnification hereunder it shall be a
defense that the Covered Person has not met the applicable standard of conduct
set forth in this Section 5.7, and in any suit in the name of the Partnership to
recover expenses advanced pursuant to the terms of an undertaking the
Partnership shall be entitled to recover such expenses upon Final Adjudication
that the Covered Person has not met the applicable standard of conduct set forth
in this Section 5.7. In any such suit brought to enforce a right to
indemnification or to recover an advancement of expenses pursuant to the terms
of an undertaking, the burden of proving that the Covered Person is not entitled
to be indemnified, or to an advancement of expenses, shall be on the Partnership
(or any Limited Partner acting derivatively or otherwise on behalf of the
Partnership or the Limited Partners). The General Partner may not satisfy any
right of indemnity or reimbursement granted in this Section 5.7 or to which it
may be otherwise entitled except out of the assets of the Partnership
(including, without limitation, insurance proceeds and rights pursuant to
indemnification agreements), and no Partner shall be personally liable with
respect to any such claim for indemnity or reimbursement. The General Partner
may enter into appropriate indemnification agreements and/or arrangements
reflective of the provisions of this Article 5 and obtain appropriate insurance
coverage on behalf and at the expense of the Partnership to secure the
Partnership’s indemnification obligations hereunder and may enter into
appropriate indemnification agreements and/or arrangements reflective of the
provisions of this Article 5. Each Covered Person shall be deemed a third party
beneficiary (to the extent not a direct party hereto) to this Agreement and, in
particular, the provisions of this Article 5, and shall be entitled to the
benefit of the indemnity granted to the Partnership by each of the Funds
pursuant to the terms of the Fund LP Agreements.
(c)    To the extent that, at law or in equity, a Covered Person has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or the Partners, the Covered Person shall not be liable to the Partnership or to
any Partner for his good faith reliance on the provisions of this Agreement. The
provisions of this Agreement, to the extent that they restrict or eliminate the
duties and liabilities of a Covered Person otherwise existing at law or in
equity to the Partnership or the Partners, are agreed by the Partners to replace
such other duties and liabilities of each such Covered Person.
(d)    Notwithstanding any of the foregoing provisions of this Section 5.7, the
Partnership may but shall not be required to indemnify (i) a Retired Partner (or
any other former Limited Partner) with respect to any claim for indemnification
or advancement of expenses arising from any conduct occurring more than six
months after the date of such Person’s retirement (or other withdrawal or
departure), or (ii) a Limited Partner with respect to any claim for
indemnification or advancement of expenses as a director, officer or agent of
the issuer of any Portfolio Investment to the extent arising from conduct in
such capacity occurring more than six months after the complete disposition of
such Portfolio Investment by the Fund.

ARTICLE 6    
ADMISSIONS, TRANSFERS AND WITHDRAWALS

Section 6.1
Admission of Additional Limited Partners; Effect on Points

(a)    The General Partner may at any time admit as an additional Limited
Partner any Person who has agreed to be bound by this Agreement and may assign
Points to such Person and/or increase the Points of any existing Limited
Partner, in each case, subject to and in accordance with Section 7.1.
(b)    Each additional Limited Partner shall execute (i) either a counterpart to
this Agreement or a separate instrument evidencing, to the satisfaction of the
General Partner, such Limited Partner’s intent to become a Limited Partner, and
(ii) the documents contemplated by Section 7.1(b), and shall be admitted as a
Limited Partner upon such execution.

Section 6.2
Admission of Additional General Partner

The General Partner may admit one or more additional general partners at any
time without the consent of any Limited Partner, other than the Required Voting
Partners if such additional general partner is not an Affiliate of AGM. No
reduction in the Points of any Limited Partner shall be made as a result of the
admission of an additional general partner or the increase in the Points of any
general partner without the consent of such Limited Partner. Any additional
general partner shall be admitted as a general partner upon its execution of a
counterpart signature page to this Agreement.

Section 6.3
Transfer of Interests of Limited Partners

(a)    No Transfer of any Limited Partner’s interest in the Partnership, whether
voluntary or involuntary, shall be valid or effective, and no transferee shall
become a substituted Limited Partner, unless the prior written consent of the
General Partner has been obtained, which consent may be given or withheld by the
General Partner. Notwithstanding the foregoing, any Limited Partner may Transfer
to any Related Party of such Limited Partner all or part of such Limited
Partner’s interest in the Partnership (subject to continuing obligations of such
Limited Partner, including, without limitation, in respect of vesting,
restrictive covenants and the Holdback Amount or any AGM Shares acquired in
respect thereof (as such terms are defined in a Limited Partner’s Award Letter),
including, without limitation, his, her or its right to receive distributions of
Operating Profit (other than with respect to AGM Shares); provided, that the
Transfer has been previously approved in writing by the General Partner, such
approval not to be unreasonably withheld. In the event of any Transfer, all of
the conditions of the remainder of this Section 6.3 must also be satisfied.
(b)    A Limited Partner or his legal representative shall give the General
Partner notice before the proposed effective date of any voluntary Transfer and
within 30 days after any involuntary Transfer, and shall provide sufficient
information to allow legal counsel acting for the Partnership to make the
determination that the proposed Transfer will not result in any of the following
consequences:
(i)    require registration of the Partnership or any interest therein under any
securities or commodities laws of any jurisdiction;
(ii)    result in a termination of the Partnership for U.S. tax purposes under
section 708(b)(1)(B) of the Code or jeopardize the status of the Partnership as
a partnership for United States federal income tax purposes; or
(iii)    violate, or cause the Partnership, the General Partner or any Limited
Partner to violate, any applicable law, rule or regulation of any jurisdiction.
Such notice must be supported by proof of legal authority and a valid instrument
of assignment acceptable to the General Partner.
(c)    In the event any Transfer permitted by this Section 6.3 shall result in
multiple ownership of any Limited Partner’s interest in the Partnership, the
General Partner may require one or more trustees or nominees to be designated to
represent a portion of the interest transferred or the entire interest
transferred for the purpose of receiving all notices which may be given and all
payments which may be made under this Agreement, and for the purpose of
exercising the rights which the transferees have pursuant to the provisions of
this Agreement.
(d)    A permitted transferee shall be entitled to be paid to the allocations
and distributions attributable to the interest in the Partnership transferred to
such transferee and to Transfer such interest in accordance with the terms of
this Agreement; provided, that such transferee shall not be entitled to the
other rights of a Limited Partner as a result of such transfer until he becomes
a substituted Limited Partner. No transferee may become a substituted Limited
Partner except with the prior written consent of the General Partner (which
consent may be given or withheld by the General Partner). Such transferee shall
be admitted to the Partnership as a substituted Limited Partner upon execution
of a counterpart of this Agreement or such other instrument evidencing, to the
satisfaction of the General Partner, such Limited Partner’s intent to become a
Limited Partner. Notwithstanding the above, the Partnership and the General
Partner shall incur no liability for allocations and distributions made in good
faith to the transferring Limited Partner until a written instrument of Transfer
has been received and accepted by the Partnership and recorded on its books and
the effective date of the Transfer has passed.
(e)    Any other provision of this Agreement to the contrary notwithstanding, to
the fullest extent permitted by law, any successor or transferee of any Limited
Partner’s interest in the Partnership shall be bound by the provisions hereof.
Prior to recognizing any Transfer in accordance with this Section 6.3, the
General Partner may require the transferee to make certain representations and
warranties to the Partnership and Partners and to accept, adopt and approve in
writing all of the terms and provisions of this Agreement.
(f)    In the event of a Transfer or in the event of a distribution of assets of
the Partnership to any Partner, the Partnership, at the direction of the General
Partner, may, but shall not be required to, file an election under section 754
of the Code and in accordance with the applicable Treasury Regulations, to cause
the basis of the Partnership’s assets to be adjusted as provided by section 734
or 743 of the Code.
(g)    The Partnership shall maintain books for the purpose of registering the
transfer of partnership interests in the Partnership. No transfer of a
partnership interest shall be effective until the transfer of the partnership
interest is registered upon books maintained for that purpose by or on behalf of
the Partnership.
(h)    In the event of a Transfer of all of a Limited Partner’s interest in the
Partnership, such Limited Partner shall remain liable to the Partnership as
contemplated by Section 4.2(b) and shall, if requested by the General Partner,
expressly acknowledge such liability in such agreements as may be entered into
by such Limited Partner in connection with such Transfer.

Section 6.4
Withdrawal of Partners

A Partner in the Partnership may not withdraw from the Partnership prior to its
dissolution. For the avoidance of doubt, any Limited Partner who transfers to a
Related Party such Limited Partner’s entire remaining entitlement to allocations
and distributions shall remain a Limited Partner, notwithstanding the admission
of the transferee Related Party as a Limited Partner, for as long as the
transferee Related Party remains a Limited Partner.

Section 6.5
Pledges

(a)    A Limited Partner shall not pledge or grant a security interest in such
Limited Partner’s interest in the Partnership unless the prior written consent
of the General Partner has been obtained (which consent may be given or withheld
by the General Partner).
(b)    Notwithstanding Section 6.5(a) and subject to the requirements of
applicable law, any Limited Partner may grant to a bank or other financial
institution a security interest in such part of such Limited Partner's interest
in the Partnership as relates solely to the right to receive distributions of
Operating Profit in the ordinary course of obtaining bona fide loan financing to
fund his contributions to the capital of the Partnership or Co-Investors (A). If
the interest of the Limited Partner in the Partnership or Co-Investors (A) or
any portion thereof in respect of which a Limited Partner has granted a security
interest ceases to be owned by such Limited Partner in connection with the
exercise by the secured party of remedies resulting from a default by such
Limited Partner or upon the occurrence of such similar events with respect to
such Limited Partner's interest in Co-Investors (A), such interest of the
Limited Partner in the Partnership or portion thereof shall thereupon become a
non-voting interest and the holder thereof shall not be entitled to vote on any
matter pursuant to this Agreement and, if applicable, shall no longer be
considered a Voting Partner for purposes of this Agreement.
(c)    For purposes of the grant, pledge, attachment or perfection of a security
interest in a partnership interest in the Partnership or otherwise, each such
partnership interest shall constitute a “security” within the meaning of, and
governed by, (i) article 8 of the Uniform Commercial Code (including section
8‑102(a)(15) thereof) as in effect from time to time in the State of Delaware
(the “DEUCC”), and (ii) article 8 of the Uniform Commercial Code of any other
applicable jurisdiction that now or hereafter substantially includes the 1994
revisions to article 8 thereof as adopted by the American Law Institute and the
National Conference of Commissioners on Uniform State Laws and approved by the
American Bar Association on February 14, 1995.
(d)    Any partnership interest in the Partnership may be evidenced by a
certificate issued by the Partnership in such form as the General Partner may
approve. Every certificate representing an interest in the Partnership shall
bear a legend substantially in the following form:
Each partnership interest constitutes a “security” within the meaning of, and
governed by, (i) article 8 of the Uniform Commercial Code (including section
8‑102(a)(15) thereof) as in effect from time to time in the State of Delaware
(the “UCC”), and (ii) article 8 of the Uniform Commercial Code of any other
applicable jurisdiction that now or hereafter substantially includes the 1994
revisions to article 8 thereof as adopted by the American Law Institute and the
National Conference of Commissioners on Uniform State Laws and approved by the
American Bar Association on February 14, 1995.
THE TRANSFER OF THIS CERTIFICATE AND THE PARTNERSHIP INTERESTS REPRESENTED
HEREBY IS RESTRICTED AS DESCRIBED IN THE FOURTH AMENDED AND RESTATED EXEMPTED
LIMITED PARTNERSHIP AGREEMENT OF THE PARTNERSHIP EFFECTIVE AS OF JUNE 29, 2018,
AS THE SAME MAY BE AMENDED OR RESTATED FROM TIME TO TIME.
(e)    Each certificate representing a partnership interest in the Partnership
shall be executed by manual or facsimile signature of the General Partner on
behalf of the Partnership.
(f)    Notwithstanding any provision of this Agreement to the contrary, to the
extent that any provision of this Agreement is inconsistent with any
non-waivable provision of article 8 of the DEUCC, such provision of article 8 of
the DEUCC shall control.

ARTICLE 7    
ALLOCATION OF POINTS; ADJUSTMENTS OF POINTS
AND RETIREMENT OF PARTNERS

Section 7.1
Allocation of Points

(a)    Except as otherwise provided herein, the General Partner shall be
responsible for the allocation of Points from time to time to the Limited
Partners. The General Partner may allocate Points to a new Limited Partner
and/or increase the Points of any existing Limited Partner, in each case, solely
in accordance with the terms and conditions set forth herein.
(b)    Unless otherwise agreed by the General Partner, the allocation of Points
to any Limited Partner shall not become effective until:
(i)    the receipt of the following documents, in form and substance reasonably
satisfactory to the General Partner, executed by such Limited Partner: (A) a
customary and standard guarantee or guarantees, for the benefit of Fund
investors, of the Limited Partner’s Clawback Share of the Partnership’s
obligation to make Clawback Payments, and (B) a customary and standard
undertaking to reimburse APH for any payment made by it (or by another AGM
Affiliate) that is attributable to such Limited Partner’s Clawback Share of any
Clawback Payment; and
(ii)    the effective date of the acceptance by Co-Investors (A) of a capital
commitment from such Limited Partner (or his Related Party, as applicable) in an
amount equal to the percentage of total Fund commitments specified in the Points
allocation notice delivered to such Limited Partner in writing by the General
Partner. Upon the occurrence of a material default, after the expiration of the
applicable cure period set forth in section 4.2 of the Co-Investors (A)
Partnership Agreement, in the obligation to contribute capital to Co-Investors
(A) in accordance with the Co-Investors (A) Partnership Agreement by a Limited
Partner, the General Partner may reduce or eliminate the Points of any such
Limited Partner (including the Vested Points of any Retired Partner).
(c)    The General Partner shall maintain on the books and records of the
Partnership a record of the number of Points allocated to each Partner and shall
give notice to each Limited Partner of the number of such Limited Partner’s
Points upon admission to the Partnership of such Limited Partner and promptly
upon any change in such Limited Partner’s Points pursuant to this Article 7 and
such notice shall include the calculations used by the General Partner to
determine the amount of any such reduction.
(d)    In the event that the General Partner in good faith enters into an
agreement pursuant to which a Person other than AGM or a subsidiary of AGM would
receive a distribution of Operating Profit relating to one or more, but not all,
specified Portfolio Investments that would be made prior to any distribution of
Operating Profit with respect to the same Portfolio Investment for Limited
Partners whose services to AGM or its Affiliates are substantially dedicated to
the private equity business (a “Portfolio Investment Distribution”), then
distributions to Partners of Operating Profit with respect to such Portfolio
Investment must be commenced following the Portfolio Investment Distribution at
the same time to all Partners in respect of their Points, in each case, in
accordance with Section 4.1(b).

Section 7.2
Retirement of Partner

(a)    A Limited Partner shall become a Retired Partner upon:
(i)    delivery to such Limited Partner of a notice by the General Partner
terminating such Limited Partner’s employment by AGM or an Affiliate thereof,
unless otherwise determined by the General Partner;
(ii)    delivery by such Limited Partner of a notice to the General Partner, AGM
or an Affiliate thereof stating that such Limited Partner elects to resign from
or otherwise terminate his or her employment by or service to AGM or an
Affiliate thereof; or
(iii)    the death of the Limited Partner, whereupon the estate of the deceased
Limited Partner shall be treated as a Retired Partner in the place of the
deceased Limited Partner, or the Disability of the Limited Partner.
(b)    Nothing in this Agreement shall obligate the General Partner to treat
Retired Partners alike, and the exercise of any power or discretion by the
General Partner in the case of any one such Retired Partner shall not create any
obligation on the part of the General Partner to take any similar action in the
case of any other such Retired Partner, it being understood that any power or
discretion conferred upon the General Partner shall be treated as having been so
conferred as to each such Retired Partner separately.

Section 7.3
Additional Points

If one or more Partners or Retired Partners is assigned additional Points and
such Partner or Retired Partner and the General Partner agree in connection with
such assignment that such assignment may be, for purposes of section 83 of the
Code, a transfer in connection with the performance of services of an interest
that would not qualify as a “profits interest” within the meaning of IRS Revenue
Procedure 93-27, then to the extent mutually agreed by such Partner or Retired
Partner and the General Partner, the Partnership may make such adjustments to
the amounts allocated and distributed to such Partner or Retired Partner with
respect to such interest (and corresponding adjustments to other allocations and
distributions for Partners and Retired Partners as determined by the General
Partner) so as to cause such interest to qualify as a “profits interest” within
the meaning of IRS Revenue Procedure 93-27.

ARTICLE 8    
WINDING UP AND DISSOLUTION

Section 8.1
Winding Up and Dissolution of Partnership

(a)    Upon the commencement of the winding up of the Partnership in accordance
with the Partnership Law, the General Partner shall wind up the business and
administrative affairs and liquidate the assets of the Partnership, except that,
if the General Partner is unable to perform this function, a liquidator may be
elected by a majority in interest (determined by Points) of Limited Partners and
upon such election such liquidator shall liquidate the Partnership. Capital
Profit and Capital Loss, Operating Profit and Operating Loss during the Fiscal
Years that include the period of liquidation shall be allocated pursuant to
Section 3.4. The proceeds from liquidation shall be distributed in the following
manner:
(i)    first, the debts, liabilities and obligations of the Partnership
including the expenses of liquidation (including legal and accounting expenses
incurred in connection therewith), up to and including the date that
distribution of the Partnership’s assets to the Partners has been completed,
shall be satisfied (whether by payment or by making reasonable provision for
payment thereof); and
(ii)    thereafter, the Partners shall be paid amounts pro rata in accordance
with and up to the positive balances of their respective Capital Accounts, as
adjusted pursuant to Article 3.
(b)    Anything in this Section 8.1 to the contrary notwithstanding, the General
Partner or liquidator may distribute ratably in kind rather than in cash, upon
dissolution, any assets of the Partnership in accordance with the priorities set
forth in Section 8.1(a), provided, that if any in kind distribution is to be
made the assets distributed in kind shall be valued as of the actual date of
their distribution and charged as so valued and distributed against amounts to
be paid under Section 8.1(a).
(c)     Following the completion of the winding up of the Partnership, the
General Partner (or the liquidator as applicable) shall execute, acknowledge and
cause to be filed a notice of dissolution (the “Notice of Dissolution”) of the
Partnership with the Registrar and the winding up of the Partnership shall be
complete on the filing of the Notice of Dissolution.

ARTICLE 9    
GENERAL PROVISIONS

Section 9.1
Amendment of Partnership Agreement and Co-Investors (A) Partnership Agreement

(a)    The General Partner may amend this Agreement at any time, in whole or in
part, without the consent of any Limited Partner by giving notice of such
amendment to any Limited Partner whose rights or obligations as a Limited
Partner pursuant to this Agreement are changed thereby; provided, that any
amendment that would effect an adverse change in the contractual rights or
obligations of a Partner (such rights or obligations determined without regard
to the amendment power reserved herein) may only be made if the written consent
of such Partner is obtained prior to the effectiveness thereof; provided, that
any amendment that increases a Partner’s obligation to contribute to the capital
of the Partnership or increases such Partner’s Clawback Share shall not be
effective with respect to such Partner, unless such Partner consents thereto in
advance in writing. Notwithstanding the foregoing, the General Partner may amend
this Agreement at any time, in whole or in part, without the consent of any
Limited Partner to enable the Partnership to (i) comply with the requirements of
the “Safe Harbor” Election within the meaning of the Proposed Revenue Procedure
of Notice 2005-43, 2005-24 IRB 1, Proposed Treasury Regulation section
1.83-3(e)(1) or Proposed Treasury Regulation section 1.704-1(b)(4)(xii) at such
time as such proposed Procedure and Regulations are effective and to make any
such other related changes as may be required by pronouncements or Treasury
Regulations issued by the Internal Revenue Service or Treasury Department after
the date of this Agreement and (ii) enable, when applicable, the Partnership (or
the Partnership Representative) to comply with the BBA Audit Rules or to make
any elections or take any other actions available thereunder; provided, that any
amendment pursuant to clauses (i) or (ii) that would cause a Limited Partner’s
rights to allocations and distributions to suffer a material adverse change only
may be made if the written consent of such Limited Partner is obtained prior to
the effectiveness thereof. An adjustment of Points shall not be considered an
amendment to the extent effected in compliance with the provisions of
Section 7.1 or Section 7.3 as in effect on the date hereof or as hereafter
amended in compliance with the requirements of this Section 9.1(a). The General
Partner’s approval of or consent to any transaction resulting in the
substitution of another Person in place of the Partnership as the managing or
general partner of any of the Funds or any change to the scheme of distribution
under any of the Fund LP Agreements that would have the effect of reducing the
Partnership’s allocable share of the Net Income of any Fund shall require the
consent of any Limited Partner adversely affected thereby.
(b)    Notwithstanding the provisions of this Agreement, including
Section 9.1(a), it is hereby acknowledged and agreed that the General Partner on
its own behalf or on behalf of the Partnership without the approval of any
Limited Partner or any other Person may enter into one or more side letters or
similar agreements with one or more Limited Partners which have the effect of
establishing rights under, or altering or supplementing the terms of this
Agreement. The parties hereto agree that any terms contained in a side letter or
similar agreement with one or more Limited Partners shall govern with respect to
such Limited Partner or Limited Partners notwithstanding the provisions of this
Agreement. Any such side letters or similar agreements shall be binding upon the
Partnership or the General Partner, as applicable, and the signatories thereto
as if the terms were contained in this Agreement, but no such side letter or
similar agreement between the General Partner and any Limited Partner or Limited
Partners and the Partnership shall adversely amend the contractual rights or
obligations of any other Limited Partner without such other Limited Partner’s
prior consent.
(c)    The provisions of this Agreement that affect the terms of the
Co-Investors (A) Partnership Agreement applicable to Limited Partners constitute
a “side letter or similar agreement” between each Limited Partner and the
general partner of Co-Investors (A), which has executed this Agreement
exclusively for purposes of confirming the foregoing.

Section 9.2
Special Power-of-Attorney

(a)    Each Partner hereby irrevocably makes, constitutes and appoints the
General Partner with full power of substitution, the true and lawful
representative and attorney-in-fact, and in the name, place and stead of such
Partner, with the power from time to time to make, execute, sign, acknowledge,
swear to, verify, deliver, record, file and/or publish:
(i)    any amendment to this Agreement which complies with the provisions of
this Agreement (including the provisions of Section 9.1);
(ii)    all such other instruments, documents and certificates which, in the
opinion of legal counsel to the Partnership, may from time to time be required
by the laws of the United States of America, the State of Delaware or any other
jurisdiction, or any political subdivision or agency thereof, or which such
legal counsel may deem necessary or appropriate to effectuate, implement and
continue the valid and subsisting existence and business of the Partnership as
an exempted limited partnership;
(iii)    all such instruments, certificates, agreements and other documents
relating to the conduct of the investment program of any of the Funds which, in
the opinion of such attorney-in-fact and the legal counsel to the Funds, are
reasonably necessary to accomplish the legal, regulatory and fiscal objectives
of the Funds in connection with its or their acquisition, ownership and
disposition of investments, including, without limitation:
(A)    the governing documents of any management entity formed as a part of the
tax planning for any of the Funds and any amendments thereto; and
(B)    documents relating to any restructuring transaction with respect to any
of the Funds’ investments,
provided, that such documents referred to in clauses (A) and (B) above, viewed
individually or in the aggregate, provide equivalent financial and economic
rights and obligations with respect to such Limited Partner and otherwise do
not:
(1)    increase the Limited Partner’s financial obligation to make capital
contributions with respect to the relevant Fund (directly or through any
associated vehicle in which the Limited Partner holds an interest);
(2)    diminish the Limited Partner’s entitlement to share in profits and
distributions with respect to the relevant Fund (directly or through any
associated vehicle in which the Limited Partner holds an interest);
(3)    cause the Limited Partner to become subject to increased personal
liability for any debts or obligations of the Partnership or other Partners; or
(4)    otherwise result in an adverse change in the rights or obligations of the
Limited Partner in relation to the conduct of the investment program of any of
the Funds;
(iv)    any instrument or document necessary or advisable to implement the
provisions of Section 3.9 of this Agreement, including, but not limited to, the
limited partnership agreement of Apollo Advisors IX (EH), L.P., a Cayman Islands
exempted limited partnership, or any joinder in relation to such Partner’s
admission as a partner of Apollo Advisors IX (EH), L.P.;
(v)    any written notice or letter of resignation from any board seat or office
of any Person (other than a company that has a class of equity securities
registered under the United States Securities Exchange Act of 1934, as amended,
or that is registered under the United States Investment Company Act of 1940, as
amended), which board seat or office was occupied or held at the request of the
Partnership or any of its Affiliates; and
(vi)    all such proxies, consents, assignments and other documents as the
General Partner determines to be necessary or advisable in connection with any
merger or other reorganization, restructuring or other similar transaction
entered into in accordance with this Agreement (including the provisions of
Section 9.6(c)).
(b)    Each Limited Partner is aware that the terms of this Agreement permit
certain amendments to this Agreement to be effected and certain other actions to
be taken or omitted by or with respect to the Partnership without his consent.
If an amendment of the Certificate or this Agreement or any action by or with
respect to the Partnership is taken by the General Partner in the manner
contemplated by this Agreement, each Limited Partner agrees that,
notwithstanding any objection which such Limited Partner may assert with respect
to such action, the General Partner is authorized and empowered, with full power
of substitution, to exercise the authority granted above in any manner which may
be necessary or appropriate to permit such amendment to be made or action
lawfully taken or omitted. Each Partner is fully aware that each other Partner
will rely on the effectiveness of this special power-of-attorney with a view to
the orderly administration of the affairs of the Partnership. This
power-of-attorney is a special power-of-attorney and is intended to secure a
proprietary interest and the performance of the obligations of each Limited
Partner in favor of the General Partner and as such:
(i)    shall be irrevocable and continue in full force and effect
notwithstanding the subsequent death or incapacity of any party granting this
power-of-attorney, regardless of whether the Partnership or the General Partner
shall have had notice thereof; and
(ii)    shall survive any Transfer by a Limited Partner of the whole or any
portion of its interest in the Partnership, except that, where the transferee
thereof has been approved by the General Partner for admission to the
Partnership as a substituted Limited Partner, this power- of-attorney given by
the transferor shall survive such Transfer for the sole purpose of enabling the
General Partner to execute, acknowledge and file any instrument necessary to
effect such substitution.

Section 9.3
Good Faith; Discretion

To the fullest extent permitted by law and notwithstanding any other provision
of this Agreement or in any agreement contemplated herein or applicable
provisions of law or equity or otherwise, whenever in this Agreement the General
Partner is permitted or required to make a decision (a) in its “sole discretion”
or “discretion,” the General Partner shall be entitled to consider only such
interests and factors as it desires, including its and its Affiliates’ own
interests (so long as, and only to the extent that, the General Partner also
considers the interests of the Partnership and the Limited Partners as a whole),
and shall otherwise have no duty or obligation to give any consideration to any
interest of or factors affecting the Partnership or any other Person, or (b) in
its “good faith” or under another express standard, the General Partner shall
act under such express standard and shall not be subject to any other or
different standard, and may exercise its discretion differently with respect to
different Limited Partners.

Section 9.4
Notices

Any notice required or permitted to be given under this Agreement shall be in
writing. A notice to the General Partner shall be directed to the attention of
Leon D. Black with a copy to the general counsel of the Partnership. A notice to
a Limited Partner shall be directed to such Limited Partner’s last known
residence as set forth in the books and records of the Partnership or its
Affiliates (a Limited Partner’s “Home Address”). A notice shall be considered
given when delivered to the addressee either by hand at his Partnership office
or electronically to the primary e-mail account supplied by the Partnership for
Partnership business communications, except that a notice to a Retired Partner
or a notice demanding cure of a Bad Act shall be considered given only when
delivered by hand or by a recognized overnight courier, together with mailing
through the United States Postal System by regular mail to such Retired
Partner’s Home Address.

Section 9.5
Agreement Binding Upon Successors and Assigns

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors by operation of law, but the rights and obligations
of the Partners hereunder shall not be assignable, transferable or delegable
except as expressly provided herein, and any attempted assignment, transfer or
delegation thereof that is not made in accordance with such express provisions
shall be void and unenforceable.

Section 9.6
Merger, Consolidation, etc.

(a)    Subject to Section 9.6(b) and Section 9.7(c), the Partnership may merge
or consolidate with or into one or more limited partnerships formed under the
Act or other business entities (as defined in section 17-211 of the Act)
pursuant to an agreement of merger or consolidation which has been approved by
the General Partner.
(b)    Subject to Section 9.6(c) but notwithstanding any other provision to the
contrary contained elsewhere in this Agreement, an agreement of merger or
consolidation approved in accordance with Section 9.6(a) may, to the extent
permitted by section 17-211(g) of the Act and Section 9.6(a), (i) effect any
amendment to this Agreement, (ii) effect the adoption of a new partnership
agreement for the Partnership if it is the surviving or resulting limited
partnership in the merger or consolidation, or (iii) provide that the
partnership agreement of any other constituent limited partnership to the merger
or consolidation (including a limited partnership formed for the purpose of
consummating the merger or consolidation) shall be the partnership agreement of
the surviving or resulting limited partnership.
(c)    The General Partner shall have the power and authority to approve and
implement any merger, consolidation or other reorganization, restructuring or
similar transaction without the consent of any Limited Partner, other than any
Limited Partner with respect to which such transaction will, or will reasonably
be likely to, result in any change in the financial rights or obligations or
material change in other rights or obligations of such Limited Partner conferred
by this Agreement and any side letter or similar agreement entered into pursuant
to Section 9.1(b) or the imposition of any new financial or other material
obligation on such Limited Partner. Subject to the foregoing, the General
Partner may require one or more of the Limited Partners to sell, exchange,
transfer or otherwise dispose of their interests in the Partnership in
connection with any such transaction, and each Limited Partner shall take such
action as may be directed by the General Partner to effect any such transaction.

Section 9.7
Governing Law; Dispute Resolution

(a)    This Agreement, and the rights and obligations of each and all of the
Partners hereunder, shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to conflict of laws rules thereof.
(b)    Subject to Section 9.7(c), any dispute, controversy, suit, action or
proceeding arising out of or relating to this Agreement will be settled
exclusively by arbitration, conducted before a single arbitrator in New York
County, New York (applying Delaware law) in accordance with, and pursuant to,
the applicable rules of JAMS (“JAMS”). The arbitration shall be conducted on a
strictly confidential basis, and none of the parties shall disclose the
existence of a claim, the nature of a claim, any documents, exhibits, or
information exchanged or presented in connection with such a claim, or the
result of any action, to any third party, except as required by law, with the
sole exception of their legal counsel and parties engaged by that counsel to
assist in the arbitration process, who also shall be bound by these
confidentiality terms. The decision of the arbitrator will be final and binding
upon the parties hereto. Any arbitral award may be entered as a judgment or
order in any court of competent jurisdiction. Either party may commence
litigation in court to obtain injunctive relief in aid of arbitration, to compel
arbitration, or to confirm or vacate an award, to the extent authorized by the
United States Federal Arbitration Act or the New York Arbitration Act. The party
that is determined by the arbitrator not to be the prevailing party will pay all
of the JAMS administrative fees, the arbitrator’s fee and expenses. If neither
party is so determined, such fees shall be shared. Each party shall be
responsible for such party’s attorneys’ fees. IF THIS AGREEMENT TO ARBITRATE IS
HELD INVALID OR UNENFORCEABLE THEN, TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, EACH PARTNER AND THE PARTNERSHIP WAIVE AND COVENANT
THAT THE PARTNER AND THE PARTNERSHIP WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN
WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS AGREEMENT, WHETHER NOW OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AND
AGREE THAT ANY OF THE PARTNERSHIP OR ANY OF ITS AFFILIATES OR THE PARTNER MAY
FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING,
VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTNERSHIP AND ITS AFFILIATES,
ON THE ONE HAND, AND THE PARTNER, ON THE OTHER HAND, IRREVOCABLY TO WAIVE THE
RIGHT TO TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN SUCH PARTIES ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THAT ANY PROCEEDING PROPERLY HEARD BY A
COURT UNDER THIS AGREEMENT WILL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
(c)    Nothing in this Section 9.7 will prevent the General Partner or a Limited
Partner from applying to a court for preliminary or interim relief or permanent
injunction in a judicial proceeding (e.g., injunction or restraining order), in
addition to and not in lieu of any other remedy to which it may be entitled at
law or in equity, if such relief from a court is necessary to preserve the
status quo pending resolution or to prevent serious and irreparable injury in
connection with any breach or anticipated breach of any Restrictive Covenants
set forth in Annex D of a Limited Partner’s Award Letter; provided, that all
parties explicitly waive all rights to seek preliminary, interim, injunctive or
other relief in a judicial proceeding and all parties submit to the exclusive
jurisdiction of the forum described in Section 9.7(b) hereto for any dispute or
claim concerning continuing entitlement to distributions or other payments, even
if such dispute or claim involves or relates to any Restrictive Covenants set
forth in Annex D of a Limited Partner’s Award Letter. For the purposes of this
Section 9.7(c), each party hereto consents to the exclusive jurisdiction and
venue of the courts of the Cayman Islands.

Section 9.8
Termination of Right of Action

Every right of action arising out of or in connection with this Agreement by or
on behalf of any past, present or future Partner or the Partnership against any
past, present or future Partner shall, to the fullest extent permitted by
applicable law, irrespective of the place where the action may be brought and
irrespective of the residence of any such Partner, cease and be barred by the
expiration of three years from the date of the act or omission in respect of
which such right of action arises.

Section 9.9
No Third Party Beneficiary

Except with respect to the rights of Covered Persons hereunder, each of whom
shall be an intended beneficiary and shall be entitled to enforce the provisions
of Section 5.7 as if it were a party to this Agreement, the provisions of this
Agreement are intended only for the regulation of relations among Partners and
between Partners and former or prospective Partners and the Partnership.
Notwithstanding any term of this Agreement, the consent of or notice to any
Person who is not a party to this Agreement shall not be required for any
termination, rescission, or agreement to any variation, waiver, assignment,
novation, release or settlement under this Agreement at any time.

Section 9.10
Reports

As soon as practicable after the end of each taxable year, the General Partner
shall furnish to each Limited Partner (a) such information as may be required to
enable each Limited Partner to properly report for United States federal and
state income tax purposes his distributive share of each Partnership item of
income, gain, loss, deduction or credit for such year, and (b) a statement of
the total amount of Operating Profit or Operating Loss for such year, including
a copy of the United States Internal Revenue Service Schedule “K-1” issued by
the Partnership to such Limited Partner, and a reconciliation of any difference
between (i) such Operating Profit or Operating Loss, and (ii) the aggregate net
profits or net losses allocated by the Funds to the Partnership for such year
(other than any difference attributable to the aggregate Capital Profit or
Capital Loss allocated by the Funds to the Partnership for such year).

Section 9.11
Filings

The Partners hereby agree to take any measures necessary (or, if applicable,
refrain from any action) to ensure that the Partnership is treated as a
partnership for federal, state and local income tax purposes.

Section 9.12
Headings, Gender, Etc.

The section headings in this Agreement are for convenience of reference only,
and shall not be deemed to alter or affect the meaning or interpretation of any
provisions hereof. As used herein, masculine pronouns shall include the feminine
and neuter, and the singular shall be deemed to include the plural.
Signature Page Follows



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


General Partner:


APOLLO CAPITAL MANAGEMENT IX, LLC




By:
/s/ Laurie D. Medley            

Name:     Laurie D. Medley
Title:     Vice President


In the presence of:




/s/ Juliette Sandleitner                
Name: Juliette Sandleitner         




Limited Partners:


APH HOLDINGS, L.P.  


By:
Apollo Principal Holdings III GP, Ltd.,

its general partner




By:
/s/ Laurie D. Medley            

Name:     Laurie D. Medley
Title:     Vice President


In the presence of:




/s/ Juliette Sandleitner                
Name: Juliette Sandleitner     


    












APOLLO GLOBAL CARRY POOL INTERMEDIATE, L.P.


By:
Apollo Global Carry Plan GP, LLC,

with respect to Series I thereof,
its general partner


By:
APH Holdings, L.P.,

its sole member


By:
Apollo Principal Holdings III GP, Ltd.,

its general partner




By:
/s/ Laurie D. Medley            

Name:     Laurie D. Medley
Title:     Vice President


In the presence of:




/s/ Juliette Sandleitner                
Name: Juliette Sandleitner     


 
For purposes of Section 9.1(c):


APOLLO CO-INVESTORS MANAGER, LLC




By: /s/ Laurie D. Medley            
Name:     Laurie D. Medley
Title:     Vice President


In the presence of:




/s/ Juliette Sandleitner                
Name: Juliette Sandleitner    








